DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication 2018/0209199, hereafter referred to as ‘Liu ‘199’. Liu ‘199 discloses the claimed invention except for the specific teaching that the first safety eye housed in said first eye-light body and the first safety light is housed in said first eye-light body. Liu ‘199 discloses a safety eye light operable to provide additional lighting in a garage (figures 1-4B) when mounted in a garage door entry (as broadly claimed, the safety eye light would provide some light from light devices 218 and 316 or the safety eye light is capable of being mounted at a garage door entry) comprising: a first eye-light body (210 and 230) configured to house components (para. numbers 21 and 25) of a safety eye light (218 or 316); a first safety eye (infrared sensor 314, see para. # 25) operable to at least one of generate and sense an infrared beam (para. # 25); a first safety light (first safety light can be 218 or 316) operable to create a source of light emitted from said safety eye light (para. numbers 21 and 25); and wired communication extending from said first eye-light body (figures 1 and 4A) operable to communicate with an electric operator 140 of a garage door opening system (para. numbers 19 and 29).
It would have been obvious to one skilled in the art before the effective filing date of applicant’s claimed invention to modify the first-eye light body of Liu ‘199 so that the first safety eye is housed in said first eye-light body and the first safety light is housed in said first eye-light body since such a modification would have merely been obvious engineering design choice yielding the predictable results of positioning the IR sensor and safety light inside the housing of Liu ‘199 for more protection of the electrical components or positioning the IR sensor and safety light on the housing for easy accessibility. 
Regarding claim 2, the safety eye light of claim 1 whereas said first safety light is directed from a front facing face of said safety eye light (figures 2-3 and para. numbers 21 and 25).
Regarding claim 3, the safety eye light of claim 1 whereas said first safety light is fixed on a front facing face of said safety eye light (figures 2-3 and para. numbers 21 and 25).
Regarding claim 4, the safety eye light of claim 1 whereas said first safety light is directionally adjustable (para. # 25, controller 214 adjust light in a direction based on certain conditions).
Regarding claim 5, the safety eye light of claim 1 further comprising a medial safety light 330 on a medial facing face (fig. 3B) of said safety eye light.
Regarding claim 6, the safety eye light of claim 1 further comprising: a second safety light on said first eye-light body; and whereas said first safety light and said second safety light have axes of illumination that are non-parallel (para. numbers 21 and 25).
Regarding claim 7, the safety eye light of claim 1 further comprising: a second safety light on said first eye-light body; and whereas said first safety light and said second safety light have axes of illumination that are parallel (para. numbers 21 and 25).
Regarding claim 8, the safety eye light of claim 1 whereas said first eye-light body comprises a motion sensor (154, 314) operable to activate said first safety light upon sensing movement in a garage.
Regarding claim 9, the safety eye light of claim 1 whereas said first eye-light body comprises a wireless control sensor 214 operable to receive signals from a remote control device 160 operable to at least one of activate and inactivate said safety eye light (para. numbers 19 and 29).
Regarding claim 10, the safety eye light of claim 1 whereas said first eye-light is activated by depressing an activation button 142 on at least one of a: wall mounted control 140, a visor remote control, and a key chain remote control.

Allowable Subject Matter
Claims 11-20 are allowed.
Response to Arguments
Applicant's arguments filed on 05/23/22 have been fully considered but they are not persuasive. 
Regarding independent claim 1, the applicant’s argument that “the claim calls for wired communication extending from said first eye-light body operable to communicate with an electric operator of a garage door opening system. The Examiner has identified operator 120 in Lui as an equivalent to the first eye-light body called for in the claim. Therefore, wired communication between these components is unnecessary since both the first eye-light body and electric operator coexist in the same space.” Is not found persuasive.  The examiner clearly points out in the rejection of claim 1 “a first eye-light body (210 and 230) configured to house components (para. numbers 21 and 25) of a safety eye light (218 or 316), ………..wired communication extending from said first eye-light body (figures 1 and 4A) operable to communicate with an electric operator 140 of a garage door opening system (para. numbers 19 and 29).” The examiner does not refer to the electric operator 140 of a garage door opening system of Liu ‘199 as being equivalent to the first eye-light body (210 and 230) of Liu ‘199.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS M SEMBER whose telephone number is (571)272-2381. The examiner can normally be reached flexing generally from 7 a.m. to 5.00 p.m. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS M SEMBER/Primary Examiner, Art Unit 2875